[__i, ,

¢,_`.1 a
AO 199A (Rev. 12/11- EDCA [Fresno]) Order Setting Conditions of Release Page 1 of § Pages

 

     

 

UNITED STATES DISTRICT CoUR W%§ ,-»-.-_
v for the few §§ U :,
Eastern Dlstrict of Callforma APR 2 4 mg
CLERK, U.S. DISTFUCT COUl-T¥`

UNITED STATES OF AMERICA, ) EASTERN D|STR|C OF,EAL|FORN|A

) Bv DEPUTY CL M

V.

) Case No. 1;19-CR-00030-LJo-s1<§

oRLANDo GILLAM II, )

 

ORDER SETTING CONDITIONS OF RELEASE
IT IS ORDERED that the defendant’s release is subject to these conditions:
(l) The defendant must not violate federal, state, or local law while on release.
(2) The-defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § l4l35a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in Writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

The defendant must appear at: UNITED STATES EASTERN DISTRICT CQ ur’i'

 

Place
2500 TULARE STREET, FRESNO, CA 93721

 

on JULY 29, 2019, 1:00PM, IN COURTROOM 7 (SKO) BEFORE MAGISTRATE JUDGE SHEILA K. OBERTO.

 

Date and Time

If blank, defendant will be notified of next appearance.

(5) The defendant must Sign an Appearance and Cornpliance Bond, if ordered.

Ae*199B (Rev. 09/08-

EDCA [Fresno]) Additional Conditions of Release (General) Page mg Pages

GILLAM, Orlando

Doc. No. 1:19-

below:

 

CR-00080-LJO-SKO
ADDITIONAL CONDITIONS OF RELEASE

Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety
of other persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked
El (6) The defendant is placed in the custody of:

Name of person or organization

who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the
appearance of the defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the

defendant violates any conditions of release or disappears.

 

 

SIGNED:
CUSTODIAN
El (7) The defendant shall:

|Zl (a) report on a regular basis to the following agency:

Pretrial Services and comply with their rules and regulations;

El (b) report in person to the Pretrial Services Agency on the first working day following your release
from custody;

El (c) cooperate in the collection of a DNA sample;

|Zl (d) reside at a location approved by the PSO, and not move or be absent from this residence for more
than 24 hrs. without prior approval of PSO; travel restricted to Eastern District of California,
unless otherwise approved in advance by _PSO;

|Zl (e) cooperate in the collection of a DNA sample;

El (f) report any contact with law enforcement to your PSO within 24 hours;

El (g) seek and/or maintain employment, and provide proof thereof to the PSO, upon request;

lZl (h) refrain from possessing a firearm/armnunition, destructive device, or other dangerous weapon;
additionally, you shall provide written proof of divestment of all firearrns/amrnunition, currently
under your control;

El (i) refrain from excessive use of alcohol, or any use of a narcotic drug or other controlled substance
without a prescription by a licensed medical practitioner; and you shall notify Pretrial Services
immediately of any prescribed medication(s). However, medical marijuana, prescribed or not,
may not be used;

|Zl (j) participate in a program of medical or psychiatric treatment including treatment for drug or
alcohol dependency, as approved by the PSO; you shall pay all or part of the costs of the
counseling services based upon your ability to pay, as determined by the PSO; and,

lZl (k) surrender your passport to the Clerk, United States District Court, and must not apply for or

 

obtain a passport during the pendency of this case.

/.K0199é (Rev.09/08-EDCA[Fresnol) Advice ochnalties f Pnge 3 of 3 _'-Pagcs' ' “-' r`

 

ADVICE OF PENALTIES AND SANCTlONS
TO THE DEFENDANT:
YOU ARE ADVISED OF THE FOLLOWlNG PENALTlES AND SANCTlONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both. "

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This ientence will be
consecutive (i.e., in addition to) to any other sentence you receive.

lt is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.

` lf, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. lf you are convicted of:

(l) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more - you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by“imprisonment for a term of five years or more, but less than fifteen years _ you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) a misdemeanor - you will be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive-. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant

l acknowledge that l am the defendant in this case and that l am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. l am aware of the penalties and sanctions
set forth above.

 

 

Directions to the United States Marshal

(W The defendant is ORDERED released aRer processing.

_ / _/ ___ __

/ / v judicial ijr`cer‘sai%atur§

 

 

BARBARA A. McAULIFFE, U.S. MAGISTRATE JUDGE _ _ _

Printed name and title

DlSTRlBUTION: COURT DEFENDANT PRETR[AL SERVICE U.S. ATTORNE¥ U.S. MARSHAL

